Title: To George Washington from William Gordon, 8 January 1778
From: Gordon, William
To: Washington, George



My Dear Sir
Jamaica Plain [Mass.] Jany 8. 1778.

The cares & fatigues of the campaign are, I hope, so far over, as to admit of your perusing the following lines without interruption, & of writing me an answer however short, as I am desirous of knowing the state of your Excellency’s health, after all the many hardships & difficulties you have been called to pass through. I have been told that they have worn you greatly, but I flatter myself that the account is much aggravated. Wish I could contribute more effectually to your relief & comfort; but the most I can do, is to pray that your strength may be as your day. Had every one, who appeared warm for the cause of liberty at the commencement of the quarrel, been as truly patriotic & vigorous as yourself, humanly speaking the enemy would not have had a foot of ground all through the united States. Indeed they have nothing whereof they can boast; & I cannot but pronounce our affairs, all things consider’d, in a better situation than they were this day twelve-month. I have betaken myself to winter quarters—would that you had as good—go but little to Boston, & know not the prevailing topick of conversation: but I trust that the different States will strain every nerve, that you may be so strength’ned as to have it in your power with the common blessing of God, to dislodge the enemy from N. York or Philadelphia, or both one after another. Govr Tryon seems to have lost his temper, & to have got mad, by which I am led to suspect that he begins to give up all hope of B’s succeeding. May it come to his turn shortly to ship himself off for Europe. He has been the subtlest tool that ministry have had in that class of agents. The others did not want for inclination, but their zeal overset them for want of knowledge. Govr Hutchinson, I apprehend, despairs of seeing the cowardly Americans subdued. In a letter of his, designed for a relation in this neighbourhood, taken

on board a prize, he commends the person for staying, wishes he had done the same, he always loved the country & the like. The gentleman who informed me of it, said the contents were such, you would scarce believe that Hutchinson wrote it, but by knowing the hand.
By the express that went from Boston the 30th of Oct. for France with the news of Burgoyne’s surrender I wrote to Dr Fothergill—mention’d that I had not lost my amor patriœ—wished that the matter might be speedily concluded, by a dissolution of parliament, declaring the British colonies independent, & a commercial alliance—said, that we could never Love more as relations, we might as allies; that I was persuaded, upon that plan G.B. would in ten or fifteen years reap as great, if not greater advantages from the Continent than they had ever done; that there was no judging what ministry would do, as they were guided neither by policy nor reason: but if they meant to send over more troops to harass us, it was not to be thought that we should continually submit to it, some methods must be taken to bring the war nearer to St James’s: that such a plan was in contemplation; & that under cover of a foreign fleet of men of war a body of troops with a north west wind might visit some of the British dominions in a month. I meant that Dr Fothergill should circulate the letter; & discoverd what had been wrote to Ld Dartmouth, Ld North, & Sr Francis Bernard by one & another warning against the measures that were afterwards adopted.
I am ready to conjecture, that if an apprehension of a European war does not oblige G.B. to confine her attention to Self & West Indies, might have added & East, (indeed I view that event as almost certain) they will abandon the scheme of subduing the country, but will attempt to regain the possession of Boston, in hopes that having our capital cities they shall thereby oblige us at length to renounce our Independency & return back to the state of 1763; whereas I would sooner hazard our existence than do it. Nature has evidently designed independency for this Continent; & it is better now that the sword is drawn to fight on till that is established, than to leave an opening for a more dreadful & bloody war to be carried on by posterity.
How far it may consist with your Excellency’s plan to direct that some thousands of the N. England troops should be collected in the neighbourhood of Boston to defend the town in case of an attack, or to be ready for transportation in case of a war in Europe is known only to yourself: but I wish that we may be fully provided against a surprise, by having all in readiness for action, & the beacons properly fixed to alarm the counntry. The last year, we proceeded so far in the cautionary line as to get the Boston Beacon prepared, orders were given as to others, but for want of persons to see to the execution of orders, I believe they have never been complied with.

Should an expedition against any of the British European dominions be undertaken, a manifesto should be printed to be dispersed among the people, setting forth the reasons for it, & containing a scheme for the recovery & securing of their liberties. Can’t but believe, that such a scheme may be formed as would make the inhabitants more than neutrals, even active friends. The lower order of Irish who have none of the benefits of government, think that we are right in fighting for our liberties & that they ought to follow our example. Vast numbers of Scotch are must disgusted that they are prevented choosing their own ministers, & have them imposed upon them by presentation. A large body of English are nearly tired out with working for placemen, pensioners, & whole armies of ministerial dependants.
What I have wrote will amuse you, shall be pleased should it divert you. Would explain myself more fully could I be sure that this would get safe to your hands. But though I have not heard of any posts being taken of late, yet the enemy may project the taking of the mail by some of their scouting parties: & should it be so & they succeed, I would not they should pick out enough from my letter to provide against & ward off an unexpected blow.
If the power of Britain must be destroyed or America be lost, let the first go for it; she has had her day.
I have been told that it was in contemplation among some of the delegates a little before Genl Lee was taken, to exalt him to the supreme command of the army, & that it was first projected by a Virginian, you most probably know if there was any foundation for the report. Shall be glad to be acquainted with it, if so: for this I shall admire that special providence that let him fall into the hands of the enemy: indeed I have never thought very hard of it; & have been well pleased that the enemy have had the opportunity of learning that we can maintain the war without the presence of Genl Lee. All has been orderd for the best by infinite Wisdom, & I rely upon the divine power & goodness for getting well through the contest, & hope your Excellency will live to see & enjoy the comforts of it accompanied with the honour of having been used as the instrument in the hand of God from first to last, for the salvation of the United States. Mrs Gordon joins me in best wishes. I am with much esteem your Excellency’s sincere friend & most humble servant

William Gordon


Respects to all friends around & with you that I have the pleasure of knowing.

